DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “receiving semi-static configuration signaling from a base station prior to a transmission opportunity, the semi-static configuration signaling configuring one or more sets of channel monitoring parameters,     each channel monitoring set comprising a corresponding pause duration” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 – A method for wireless communications at a user equipment (UE), comprising: receiving semi-
2.	Regarding claim 9 – A method for wireless communications at a base station, comprising: transmitting semi-static configuration signaling to a user equipment (UE) prior to a transmission opportunity, the   semi-static configuration signaling configuring one or more sets of channel monitoring parameters,     each channel monitoring set comprising a corresponding pause duration, determining a set of channel monitoring parameters associated with monitoring an unlicensed frequency spectrum band, the channel monitoring parameters comprising a length of a pause duration between successive transmission opportunities, and transmitting signaling, to the UE in wireless communications with the base station, that identifies the set of channel monitoring parameters associated with monitoring the unlicensed frequency spectrum band.
3.	Regarding claim 17 –  An apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor, set of channel monitoring parameters comprising a length of a pause duration between successive transmission opportunities, identify a termination of the transmission opportunity in the unlicensed frequency spectrum band, and monitor the unlicensed frequency spectrum band following the termination of the transmission opportunity using the set of channel monitoring parameters.
4.	Regarding claim 24 - An apparatus for wireless communications at a base station, comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: transmit semi-static configuration signaling to a user equipment (UE) prior to a transmission opportunity, the   semi-static configuration signaling configuring one or more sets of channel monitoring parameters,     each channel monitoring set comprising a corresponding pause duration, determine a set of channel monitoring parameters associated with monitoring an unlicensed frequency spectrum band, the channel monitoring parameters comprising a length of a pause duration between successive transmission opportunities; and transmit signaling, to the UE in 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 3-10, 12-17, 19-25, and 27-30 are allowable over the prior art of record.

Conclusion

Claims 1, 3-10, 12-17, 19-25, and 27-30 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El Hamss et al. (US 2021/0328728 A1) discloses methods and apparatus for HARQ enhancement.
Agiwal et al. (US 2021/0282187 A1) discloses method and wireless communication system for handling timer operations.
Tooher et al. (US 2021/0007101 A1) discloses methods for unlicensed resource selection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313

21 December 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465